10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-mj-00318-NJK Document 8 Filed 04/16/21 Page 1of5

CHRISTOPHER CHIOU
Acting United States Attorney
Nevada Bar Number 14853
JARED L. GRIMMER
Assistant United States Attorney
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Tel: (702) 388-6336

Fax: (702) 388-6418
jared.1.grimmer@usdoj.gov
Attorneys for the United States

 

 

____ FILED __—__ RECEIVED

___ ENTERED _____ SERVED ON
COUNSELPARTIES OF RECORD

APR 16 2021

LERK US DISTRICT COURT
¢ DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff,
v.

JUAN MANUEL VALIENTE-EQUISABEL,
aka “Juan Valiente-Equizabel,”
aka “Juan Valiente-Eguizabel,”
aka “Juan Eguizobel,”
aka “Juan Francisco Varges,

Defendant.

 

 

Case No. 2:21-mj-00318-BNW

Stipulation to Extend
Deadlines to Conduct

Preliminary Hearing and
File Indictment (First Request)

IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

Chiou, Acting United States Attorney, and Jared L. Grimmer, Assistant United States

Attorney, counsel for the United States of America, and Lauren B. Torre, Assistant Federal

Public Defender, counsel for Defendant JUAN MANUEL VALIENTE-EQUISABEL,

that the Court schedule the preliminary hearing in this case for no earlier than 90 days from

the date of the filing of this stipulation. This request requires that the Court extend two

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-mj-00318-NJK Document 8 Filed 04/16/21 Page 2 of 5

deadlines: (1) that a preliminary hearing be conducted within 14 days of a detained
defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an information or
indictment be filed within 30 days of a defendant’s arrest, see 18 U.S.C. § 3161(b).

This stipulation is entered into for the following reasons:

1. The United States Attorney’s Office has developed an early disposition
program for immigration cases, authorized by the Attorney General pursuant to the
PROTECT ACT of 2003, Pub. L. 108-21.

2. The early disposition program for immigration cases is designed to: (1)
reduce the number of hearings required in order to dispose of a criminal case; (2) avoid
having more cases added to the court’s trial calendar, while still discharging the
government’s duty to prosecute federal crimes; (3) reduce the amount of time between
complaint and sentencing; and (4) avoid adding significant time to the grand jury calendar
to seek indictments in immigration cases, which in turn reduces court costs.

3. The government has made a plea offer in this case that requires defendant to
waive specific rights and hearings in exchange for “fast-track” downward departure under
USSG § 5K3.1. This offer will be withdrawn if it is not timely accepted before this matter is
indicted and before a preliminary hearing is held.

4, Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the
preliminary hearing within a reasonable time, but no later than 14 days after the initial
appearance if the defendant is in custody... .”

5. However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a
showing of good cause—taking into account the public interest in the prompt disposition of
criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

’

times....’

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-mj-00318-NJK Document 8 Filed 04/16/21 Page 3 of 5

6. Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny
information or indictment charging an individual with the commission of an offense shall
be filed within thirty days from the date on which such individual was arrested or served
with a summons in connection with such charges.”

7. Defendant needs additional time to review the discovery and investigate
potential defenses to make an informed decision as to how to proceed, including whether
to accept the fast-track plea agreement.

8. Accordingly, the parties jointly request that the Court schedule the
preliminary hearing in this case no sooner than 90 days from today’s date.

9. Defendant is in custody and agrees to the extension of the 14-day deadline
imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.
§ 3161(b), provided that the information or indictment is filed on or before the date ordered
pursuant to this stipulation .

10.‘ The parties agree to the extension of that deadline.

11. | This extension supports the public interest in the prompt disposition of
criminal cases by permitting defendant to consider entering into a plea agreement under the
United States Attorney’s Office’s fast-track program for § 1326 defendants.

12. Accordingly, the additional time requested by this stipulation is allowed
under Federal Rule of Criminal Procedure 5.1(d).

13. In addition, the parties stipulate and agree that the time between today and
the scheduled preliminary hearing is excludable in computing the time within which the
defendant must be indicted and the trial herein must commence pursuant to the Speedy
Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C.

§ 3161(h)(7)(B)(G) and (iv).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:21-mj-00318-NJK Document 8 Filed 04/16/21 Page 4of5

14. —‘ This is the first request for an extension of the deadlines by which to conduct
the preliminary hearing and to file an indictment.
DATED this 16th day of April, 2021.
Respectfully submitted,

CHRISTOPHER CHIOU
Acting United States Attorney

/s/ Lauren B. Torre /s/ Javed L. Grimmer

JARED L. GRIMMER
Assistant Federal Public Defender Assistant United States Attorney
Counsel for Defendant JUAN
MANUEL VALIENTE-EQUISABEL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:21-mj-00318-NJK Document 8 Filed 04/16/21 Page5of5

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No. 2:21-mj-00318-BNW

Plaintiff, [Proposed] Order on Stipulation
to Extend Deadlines to Conduct

V. Preliminary Hearing and
File Indictment
JUAN MANUEL VALIENTE-EQUISABEL,

aka “Juan Valiente-Equizabel,”
aka “Juan Valiente-Eguizabel,”
aka “Juan Eguizobel,”

aka “Juan Francisco Varges,

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled
1OL
Yfer/z >

 

on , 2021 at the hour of +:6¢ p.m., be vacated and
continued to 7 2o| or at the hour of 2 OO pm

 

 

th
DATED this lb day of April, 2021.

 

HONORABLE BRENDA N. WEKSLER
UNITED STATES MAGISTRATE JUDGE

 
